Exhibit 10.1

MDC PARTNERS INC.

STOCK APPRECIATION RIGHTS PLAN

1.                                             PURPOSE

The Plan is intended to promote the interests of MDC Partners Inc. (the
“Company”) by providing an incentive to selected employees, officers, directors
and service providers of the Company to remain in the service of the Company and
to increase their interest in the success of the Company by providing them with
opportunities to increase their proprietary interest in the Company and to
receive compensation based upon the Company’s success.

The Plan was initially adopted and approved by the Compensation Committee of the
Board (as defined below) and became effective as of January 1, 2003. The Plan
was amended and restated on April 22, 2004, and again on April 28, 2006.

2.                                           DEFINITIONS

(a)                                    “Award” means an award of a SAR granted
under the Plan.

(b)                                   “Base Price” means the grant price of the
SAR as determined by the Compensation Committee, which shall not be less than
the closing price of the Class A Shares on the Toronto Stock Exchange on the
trading day immediately preceding the date of grant.

(c)                                    “Board” means the Board of Directors of
the Company.

(d)                                   “Class A Shares” means the Class A
Subordinate Voting Shares of the Company, or such other class or kind of share
or other securities as may be applicable under Section 9.

(e)                                    “Class A Share Price” means the Fair
Market Value of the Class A Shares on the date of exercise of a SAR.

(f)                                      “Compensation Committee” shall mean the
Compensation Committee of the Board, or such other committee or subcommittee
duly established by the Board and vested with authority with respect to the
Plan, or, in the absence of such a Compensation Committee, the Board.

(g)                                   “Company” means MDC Partners Inc., a
Canadian corporation, or any successor to substantially all its business.

(h)                                 “Disability” means the inability of a
Participant who is an individual (or in the case of a Participant which is an
entity other than an individual, the principal Person providing services on
behalf of such entity to the Company), in the opinion of a qualified physician
acceptable to the Company, to perform the major duties of the Participant’s
position or retainer with the Company because of the


--------------------------------------------------------------------------------




sickness or injury of the Participant.

(i)                                       “Effective Date” shall mean January 1,
2003.

(j)                                       “Fair Market Value” of a Class A Share
shall mean the weighted average trading price of Class A Shares on the Toronto
Stock Exchange for the five trading days immediately preceding the date on which
the fair market value is to be determined. In the event that the Class A Shares
are not quoted on such system or traded in a similar market, Fair Market Value
shall be determined by the Compensation Committee in good faith.

(k)                                  “Outstanding Issue” means the number of
Class A Shares and Class B Shares of the Company that are outstanding
immediately prior to the date in question and shall include any other class of
participating shares of the Company outstanding on such date;

(l)                                       “Participant” means an employee,
officer, director or service provider of the Company who has been granted an
Award under the Plan.

(m)                                 “Person” means without limitation, an
individual, sole proprietorship, partnership, unincorporated association,
unincorporated syndicate, unincorporated organization, trust, body corporate and
a trustee executor, administrator, or other legal representative.

(n)                                   “Plan” means the Stock Appreciation Rights
Plan set forth herein, as amended from time to time.

(o)                                   “SAR” means a stock appreciation right
granted under the Plan.

(p)                                   “SAR Agreement” means an agreement between
the Company and a Participant setting forth the terms and conditions of an
Award.

(q)                                   “Share Compensation Arrangement” means a
stock option, stock option plan, employee stock purchase plan or any other
compensation or incentive mechanism involving the issuance or potential issuance
of shares to one or more potential Participants including a share purchase from
treasury which is financially assisted by the Company by way of a loan,
guarantee or otherwise;

(r)                                      “Vesting Date” shall mean the date
established by the Compensation Committee on which a SAR may vest.

3.                                           ADMINISTRATION

(a)                                    The Compensation Committee shall be
responsible for administering the Plan.

(b)                                   The Compensation Committee shall have the
authority to adopt such rules as it may deem appropriate to carry out the
purposes of the Plan, and shall have authority to interpret and construe the
provisions of the Plan and any agreements under the Plan and to make
determinations pursuant to any Plan provision or

2


--------------------------------------------------------------------------------




SAR Agreement. Each interpretation, determination or other action made or taken
by the Compensation Committee pursuant to the Plan shall be final and binding on
all persons. No member of the Compensation Committee shall be liable for any
action or determination made in good faith, and the members of the Compensation
Committee shall be entitled to indemnification and reimbursement in the manner
provided in the Company’s articles and by-laws, as the same may be amended from
time to time.

(c)                                    The Compensation Committee may designate
persons other than its members to carry out its responsibilities under such
conditions or limitations as it may set, except that the Compensation Committee
may not delegate its authority pursuant to Section 7 to amend the Plan.

4.                                           ELIGIBILITY

Awards may be granted to employees, officers, directors or service providers of
the Company. The Compensation Committee shall have the authority to select the
Participants to whom Awards may be granted and to determine the number and form
of Awards to be granted to each Participant. The grant of an Award hereunder in
any year to any Participant shall not entitle such Participant to a grant of an
Award in any future year nor shall the failure to grant any employee, officer,
director or service provider an Award preclude a grant in the future.

5.                                             AWARDS UNDER THE PLAN

(a)                                     General. A SAR will entitle the holder,
upon exercise of the SAR, to receive payment of an amount (the “SAR Amount”)
determined by multiplying:

(i)                                       the difference obtained by subtracting
the Base Price from the Fair Market Value of a Class A Share on the date of
exercise of such SAR, by

(ii)                                   the number of shares as to which such SAR
will have been exercised.

Each grant of a SAR shall be evidenced by a SAR Agreement setting forth the
relevant terms and conditions of such Award and which shall by its terms
incorporate the Plan. By accepting an Award, a Participant thereby agrees that
the award shall be subject to all of the terms and provisions of the Plan and
the applicable SAR Agreement.

(b)                                    Option to Settle the SAR Amount in
Class A Shares. The Compensation Committee, in its sole discretion, may elect to
satisfy the payment of a SAR Amount through the issuance of Class A Shares in
lieu of the cash otherwise payable to satisfy such SAR Amount. The number of
Class A Shares to be issued in satisfaction of any SAR Amount shall be
determined by dividing the SAR Amount by the Class A Share Price, with any
fractional amount being rounded up to the nearest whole share.

(c)                                     Limitation on Amount Payable.
Notwithstanding subsection (a) above, the Compensation Committee may place a
limitation on the amount payable upon exercise of a SAR. Any such limitation
must be determined as of the date of

3


--------------------------------------------------------------------------------




grant and noted in the SAR Agreement.

(d)                                   Shares Subject to SAR. The number of
Class A Shares to be subject to any SAR granted under the Plan shall be set
forth in the SAR Agreement.

(e)                                    Term. SARs granted under the Plan will be
exercisable for a period determined by the Compensation Committee at the time of
grant; provided, however, that no SAR shall be exercisable after the expiration
of ten years from the date such SAR is granted.

(f)                                      Exercisability and Vesting. The
applicable Vesting Period and any applicable vesting terms governing the
exercisability of SARs granted under the Plan shall be as determined by the
Compensation Committee at the time of grant, unless earlier terminated in
accordance with the terms and conditions of the Participant’s SAR Agreement.

 (g)                                Acceleration of Vesting. The Compensation
Committee shall have the authority to accelerate at any time the vesting and
exercisability of any SAR granted under the Plan. Without limiting the
generality of the foregoing, each SAR shall immediately become fully vested and
exercisable upon the first to occur of the following events:

(i)                                       the Participant’s employment, service
or office with the Company is terminated either by the Company without “cause”
or by the Participant for “good reason” (such terms as defined in Participant’s
employment agreement with the Company); or

(ii)                                  the Participant’s employment or service
with the Company is terminated by reason of such Participant’s death, Disability
or retirement (or in the case of a Participant which is an entity other than an
individual, the death or Disability of the principal individual providing
services on behalf of such entity to the Company).

(h)                                   Termination of Employment.

(i)                                       Unvested SARs. Upon termination of a
Participant’s employment, office or service with the Company for any reason, any
outstanding SAR then held by such Participant which is not vested and
exercisable as of the effective date of such termination of employment or
service shall be immediately cancelled and forfeited without regard to any
statutory or common law notice or severance to which a Participant may be
entitled.

(ii)                                 Vested SARs. Subject to the provisions of
the immediately following sentence, upon termination of a Participant’s
employment, office or service with the Company for any reason, any outstanding
SAR then held by such Participant which is vested and exercisable as of the
effective date of such termination of employment, office or service shall be
deemed to have been exercised by the Participant on the effective date of such
termination of employment, office or service and payment with

4


--------------------------------------------------------------------------------




respect to such SAR shall be made by the Company in accordance with subparagraph
(i) below. Notwithstanding the foregoing, if the Participant’s termination of
employment or service has occurred under circumstances resulting in the
acceleration of the vesting and exercisability of such Participant’s SARs, any
SARs held by such Participant shall remain exercisable for a period of three
months following the effective date of termination of such employment, office or
service; provided, however, that no SAR may be exercised beyond the expiration
date set forth in the SAR Agreement evidencing such SAR.

(i)                                        Method, Timing of Exercise. A
Participant may exercise the vested and exercisable portion of a SAR at any time
where such exercise is not prohibited by applicable securities laws, until the
expiration of such SAR. All or any portion of such SAR may be exercised by
delivering notice to the Company’s principal office, to the attention of its
Secretary. Such notice shall be accompanied by the applicable SAR Agreement,
shall specify the number of Class A Shares with respect to which the SAR is
being exercised and the effective date of the proposed exercise and shall be
signed by the Participant or other person then having the right to exercise the
SAR. No SAR may be exercised for less than 100 shares unless the total number of
shares subject to such SAR is less than 100. Payment with respect to the
exercise of a SAR (whether in cash or through the issuance of Class A Shares)
shall be made by the Company within 30 business days following the exercise of
the SAR.

(j)                                       Transferability and Assignability. The
rights or interests of a Participant under the Plan shall not be assignable or
transferable, otherwise than by will or the laws governing the devolution of
property in the event of death and such rights or interests shall not be
encumbered.

(k)                                    No Right as a Shareholder. A Participant
shall have no rights as a stockholder with respect to Class A Shares to which an
Award relates.

(l)                                       Maximum Number of Shares Reserved. The
number of Class A Shares reserved for issuance to any one person pursuant to
either the grant of SARs under the Plan or the grant of options may not, in the
aggregate, exceed 5% of the Outstanding Issue.

6.                                           TAX WITHHOLDING

The Board may adopt and apply rules that in its opinion will ensure that the
Company will be able to comply with applicable provisions of any federal,
provincial, state or local law relating to the withholding of tax, including on
the amount, if any, included in income of a Participant. The Company may
withhold from any amount payable to a Participant, either under this Plan, or
otherwise, such amount as may be necessary so as to ensure that the Company will
be able to comply with applicable provisions of any federal, provincial, state
or local law relating to withholding of tax or other required deductions,
including on the amount, if any, which must be included in the income of a
Participant. The Company shall, in this connection, have the right in its
discretion to satisfy any such withholding tax liability by retaining or
acquiring (or selling on the Participant’s behalf) any Class A Shares which are
or would otherwise be issued or

5


--------------------------------------------------------------------------------




provided to a Participant hereunder, or withholding any portion of any cash
amount payable to a Participant hereunder or pursuant to any such sale on the
Participant’s behalf. The Company shall also have the right to withhold the
delivery of any Class A Shares and any cash payment payable to a Participant
hereunder unless and until such Participant pays to the Company a sum sufficient
to indemnify the Company for any liability to withhold tax in respect of the
amounts included in the income of such Participant as a result of the settlement
of SARs under this Plan, to the extent that such tax is not otherwise being
withheld from payments to such Participant by the Company.

7.                                           PLAN AMENDMENT AND/OR TERMINATION

The Compensation Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part, subject to receipt of all
necessary approvals. Notwithstanding the foregoing, a majority vote of the
Compensation Committee shall be required to terminate or amend the Plan in a
manner that may adversely affect the rights of Participants under this Plan.

8.                                           ADJUSTMENT OF AND CHANGES IN SHARES

In the event that the Compensation Committee shall determine that any
amalgamation, arrangement, merger, consolidation, recapitalization,
reclassification, stock dividend, distribution of property, special cash
dividend, or other change in corporate structure has affected the Class A Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the Participants’ rights under the Plan, the Compensation
Committee shall make such adjustments, if any, as it deems appropriate in the
number and class of shares subject to, and the Base Price of, outstanding Awards
granted under the Plan, and in the value of, or number or class of shares
subject to, other Awards granted or available to be granted under the Plan. The
foregoing adjustments shall be determined by the Compensation Committee in its
sole discretion.

9.                                           NO RIGHT TO EMPLOYMENT, SERVICE OR
OFFICE

No person shall have any claim or right to receive grants or Awards under the
Plan. Neither the Plan, the grant of Awards under the Plan, nor any action taken
or omitted to be taken under the Plan shall be deemed to create or confer on any
employee, officer, director or service provider any right to be retained in the
employ or service of the Company or any subsidiary or other affiliate thereof,
or to interfere with or to limit in any way the right of the Company or any
subsidiary or other affiliate thereof to terminate the employment, office or
service of such employee, officer, director or service provider at any time.
Unless the Board determines otherwise, no notice of termination or payment in
lieu thereof shall extend the period of employment, office or service of a
Participant under this Plan.

10.                                      GOVERNING LAW

The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

6


--------------------------------------------------------------------------------




11.                                      EXPENSES AND RECEIPTS

The expenses of the Plan shall be paid by the Company.

12.                                       TERM OF THE PLAN

Unless earlier terminated pursuant to Section 7, the Plan shall terminate on the
tenth (10) anniversary of the Effective Date. Awards outstanding at Plan
termination shall remain in effect according to their terms and the provisions
of the Plan.

13.                                       UNFUNDED STATUS OF AWARDS

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any SAR Agreement shall
give any such Participant any rights that are greater than those of a general
creditor of the Company in respect of cash payments owing to such Participant.

14.                                       CLASS A SHARES SUBJECT TO THE PLAN

The maximum number of Shares issuable from treasury under the Plan is 1,500,000
Shares.

15.                                       SEVERABILITY

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

7


--------------------------------------------------------------------------------